Title: Septr. 15. 1777. Monday.
From: Adams, John
To: 


       Fryday the 12, I removed from Captn. Duncans in Walnutt Street to the Revd. Mr. Sprouts in Third Street, a few doors from his Meeting House. Mr. Merchant from Rhode Island boards here, with me. Mr. Sprout is sick of a Fever. Mrs. Sprout, and the four young Ladies her Daughters, are in great Distress on Account of his Sickness, and the Approach of Mr. Howes Army. But they bear their Affliction with Christian Patience and philosophic Fortitude. The young Ladies are Miss Hannah, Olive, Sally and Nancy. The only Son is an Officer in the Army. He was the first Clerk in the American War office.
       We live in critical Moments! Mr. Howes Army is at Middleton and Concord. Mr. Washingtons, upon the Western Banks of Schuylkill, a few Miles from him. I saw this Morning an excellent Chart of the Schuylkill, Chester River, the Brandywine, and this whole Country, among the Pensilvania Files. This City is the Stake, for which the Game is playd. I think, there is a Chance for saving it, although the Probability is against Us. Mr. Howe I conjecture is waiting for his Ships to come into the Delaware. Will W. attack him? I hope so—and God grant him Success.
      